Case 1:19-cv-01944-JSR Document 95 Filed 07/22/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

EDWYNA W. BROOKS D/B/A ) Action No.
EW BROOKS BOOKS LLC ) 19-cv-1944-JSR

Plaintiff ) AMENDED ORDER
V. ) ORDER APPOINTING
DAMON ANTHONY DASH and ) SPECIAL
POPPINGTON LLC d/b/a DAMON ) PROCESS SERVER
DASH STUDIOS )

Defendants )

)

 

Plaintiff has filed a motion requesting the appointment of a special
process server to serve the writ of execution issued in this case on third parties in
Albany, New York

IT IS HEREBY ORDERED:
1. On July 7, 2020 this Court entered an order appointing Superior
Services JD Inc., and LA Process Servers as special process servers in this

action. (Docket Entry 85).

2. Docket Entry 85, dated July 7, 2020 is hereby amended to include
A. Plus Process Service, a process server that serves proves in central/upstate
New York.

SO ORDERED

       

f d Ra
United States District Court Judge

July 22.2020

 

 

 

 

 

 
